t c memo united_states tax_court nancy b doyle petitioner v commissioner of internal revenue respondent docket no 9137-o1l filed date steven l sablowsky for petitioner julia l wahl for respondent memorandum findings_of_fact and opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the sole issue for decision is whether respondent erroneously denied petitioner’s - - request for relief from joint tax_liability pursuant to sec_6015 or f findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in pittsburgh pennsylvania the deficiencies and tax_court cases for the years through petitioner and her husband richard e doyle the doyles timely filed joint federal_income_tax returns on which they deducted expenses associated with various tax_shelters including horse breeding and racing tax_shelters respondent audited the doyles’ through tax returns and disallowed the claimed tax_shelter deductions respondent issued notices of deficiency to the doyles determining tax deficiencies and penalties in excess of dollar_figure the doyles timely filed petitions with this court seeking redetermination of deficiencies for the tax years through the cases docket nos and were tried in ‘except as indicated to the contrary all section references are to the internal_revenue_code as amended for example on their return the doyles claimed tax_shelter deductions of dollar_figure on gross_income of dollar_figure date and the court issued its opinion on date most of the issues in the cases were resolved adversely to the doyles the deficiencies ultimately determined and assessed were as follows year deficiency dollar_figure dollar_figure dollar_figure dollar_figure additionally respondent assessed more than dollar_figure of interest on the deficiencies in the doyles filed another petition with this court docket no seeking redetermination of an additional deficiency asserted by respondent on their return the sole issue in that case was whether the statute_of_limitations barred the additional_assessment the parties stipulated to be bound by the result ina related case docket no in which the court held that the period of limitations was still open see doyle v commissioner tcmemo_1997_396 affd without published opinion 202_f3d_253 3d cir accordingly on date the court entered a stipulated decision on 3see brown v commissioner tcmemo_1992_379 affd without published opinion sub nom konenkamp v commissioner 14_f3d_47 3d cir this decision was subsequently affirmed see doyle v commissioner tcmemo_1997_396 affd without published opinion 202_f3d_253 3d cir q4e- date respondent assessed dollar_figure in additional tax penalties and interest against the doyles post-tax--court-opinion financial transactions on date a deed was recorded transferring real_property owned by the doyles to their son and his wife for dollar_figure on date two checks drawn on the bank account of lavina maudice or nancy b doyle pnb account no the lavina petitioner bank account in the amount of dollar_figure were made payable to bridget fink and andrew fink petitioner’s daughter and son-in-law respectively on date a check drawn on a parkvale savings bank account no held in the names of bridget or andrew fink was made payable to the dreyfus family of funds in the amount of dollar_figure on date a parkvale savings bank account no was opened in the names of michele or denise doyle michele denise doyle bank account no the initial deposit to the account was dollar_figure in cash and a dollar_figure check from the lavina petitioner bank account on date an account at pnc savings bank account no was opened in the names of denise doyle or michele doyle michele denise doyle bank account no the initial -lavina maudice now deceased was petitioner’s aunt ‘michele and denise doyle are petitioner’s daughters - - deposit was dollar_figure dollar_figure of which came from a check signed by petitioner and drawn on the lavina petitioner bank account on date residential advisor’s inc check no made payable to petitioner and her husband in the amount of dollar_figure was deposited into the michele denise doyle bank account no on date petitioner and her husband encumbered their previously lien-free residence with a mortgage on date petitioner and her husband received the mortgage proceeds in the form of a check for dollar_figure on date petitioner and her husband used the mortgage proceeds to obtain dollar_figure in cash and the following cashier’s checks ’ check no amount payee dollar_figure nancy doyle dollar_figure nancy doyle dollar_figure richard doyle dollar_figure richard doyle dollar_figure richard doyle dollar_figure richard doyle dollar_figure richard doyle dollar_figure nancy doyle dollar_figure nancy doyle dollar_figure nancy doyle the above-listed checks were disposed of as follows check no was endorsed by petitioner and deposited on date into the michele denise doyle bank account no 'the doyles were charged a dollar_figure transaction fee for each cashier’s check - - check no was endorsed by petitioner and her daughter bridget fink and on date it was deposited into parkvale savings bank account no held in the name of her daughter bridget doyle fink i111 on date check nos and were deposited into the doyles’ joint checking account at great american federal account no within weeks of the deposit dollar_figure from this account was transferred to the doyles’ children and dollar_figure was withdrawn in cash of the dollar_figure dollar_figure was transferred to the doyles’ children on the day of deposit and consisted of three checks for dollar_figure each made payable to each of the following denise michele and meghan doyle petitioner signed all three checks iv check no was deposited into the lavina petitioner bank account petitioner then issued check no for dollar_figure from the lavina petitioner bank account to her daughter-in-law jill doyle on date that check was deposited into parkvale savings bank account no held in the names of richard p doyle or jill a doyle and v on date check no was endorsed by petitioner and cashed at great american federal from may to date petitioner and her husband took a vacation to england and italy which cost approximately dollar_figure - on date great american federal checking bank account no the great american federal checking account was opened in the names of petitioner’s daughters bridget or meghan doyle checks were drawn on this account from time to time to pay petitioner and her husband’s expenses the bank statements and canceled checks for this account were mailed to petitioner’s address where her daughter meghan doyle resided additionally checks made payable to the doyles were deposited into the great american federal checking account ’ on date the internal_revenue_service filed notices of federal tax_liens against the doyles for the tax_liabilities redetermined by this court between september and date petitioner and her husband took a vacation to italy at a cost of approximately dollar_figure on date petitioner’s husband liquidated an investment_interest in colonial properties inc the proceeds of the liquidation were received in the form of a check in the amount of dollar_figure dated date and made payable to spetitioner’s husband explained their use of the daughters’ bank accounts at a bankruptcy creditor’s meeting we had our daughter bridget or meghan write checks for our living_expenses x quite honestly the reason for this was because we were worried about putting money into our account and take the chance and jeopardizing the irs attaching that money on date petitioner and her husband gave respondent a collection statement which failed to disclose the great american federal checking account - - petitioner’s husband on date this check was endorsed and deposited into the michele denise doyle bank account no on date petitioner’s husband liquidated an investment_interest in colonial properties services inc the liguidation proceeds were received in the form of a check in the amount of dollar_figure on date this check was endorsed and deposited into the michele denise doyle bank account no on date petitioner and her husband completed and signed form 433-a collection statement for individuals on this form the doyles understated the value of their home they listed its value as dollar_figure even though in date they had obtained a dollar_figure mortgage on the property on date dollar_figure was deposited into the michele denise doyle bank account no dollar_figure of which was cash and the balance of which consisted of three checks from wellington power corp made payable to petitioner and one check from parker parsley partnership_distribution account made payable to petitioner and her husband on date dollar_figure of funds belonging to petitioner and her husband was deposited into the michele denise doyle bank account no the bankruptcy case on date petitioner and her husband filed a voluntary petition for liquidation under chapter of the u s bankruptcy code in the u s bankruptcy court for the western district of pennsylvania the bankruptcy case in the bankruptcy case respondent filed a dollar_figure proof_of_claim on date the bankruptcy court granted the doyles a discharge pursuant to u s c sec in this case petitioner initially contended that the income taxes at issue were discharged in the bankruptcy case petitioner conceded before trial that her joint_and_several income_tax liabilities for the years through were excepted from bankruptcy discharge pursuant to u s c sec a c payment of tax deficiencies the doyles have not made any voluntary payments on their assessed tax_liabilities during and respondent placed a continuing_levy on the wages of petitioner’s husband which resulted in the receipt of dollar_figure and dollar_figure respectively on date respondent applied a dollar_figure overpayment due the doyles to their tax_liability in addition respondent retained the following refunds due the doyles to offset their assessed tax_liabilities -- - year refund claimed and due sbig_number on date the doyles submitted an offer_in_compromise of their outstanding tax_liabilities respondent did not accept the offer_in_compromise on date respondent issued to petitioner his final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner sent to respondent form_8857 request for innocent spouse relief and form request for collection_due_process_hearing with respect to the aforementioned tax_liabilities on january february and date hearings were held with the irs appeals_office to determine the appropriateness of the proposed levy action on date respondent issued a notice_of_determination sustaining the proposed levy action respondent determined that the tax_liabilities were not discharged in the bankruptcy case and that petitioner did not qualify for relief from joint_and_several_liability under sec_6015 petitioner’s background information petitioner has a high school education from until petitioner was a homemaker and stay-at-home mother during the years at issue petitioner had no business experience and no - li - earnings petitioner never reviewed the returns at issue before signing them the returns were prepared by the promoter of the tax_shelters petitioner was responsible for paying the family’s expenses she wrote the checks for all expenses at her husband’s direction petitioner wrote the checks for the tax_shelter investments petitioner and her husband are still married opinion pursuant to sec_6330 petitioner sought relief from respondent’s proposed collection action sec_6330 allows a taxpayer to raise appropriate spousal defenses petitioner contends that respondent improperly denied her relief from joint_and_several income_tax_liability under sec_6015 or f for the reasons stated infra we sustain respondent’s determination our jurisdiction is predicated upon sec_6330 d a see 115_tc_35 114_tc_604 114_tc_176 sec_6015 sec_6015 states five conjunctive requirements that a taxpayer must meet to qualify thereunder for relief from joint tax_liability sec_6015 c requires the spouse seeking relief to show that in signing the return she did not know and had no reason to know that there was an understatement petitioner has failed to satisfy this regquirement petitioner was aware of the existence of the tax_shelter investments she wrote the checks see 119_tc_306 118_tc_106 no evidence was presented that husband concealed or attempted to deceive electing wife concerning couple’s financial affairs there is no evidence that petitioner was denied access to the documents concerning the tax_shelters see jonson v commissioner supra pincite spouse had access to financial files petitioner has not alleged that she was misled but only that she relied on her husband to take care of the returns see 992_f2d_1256 2d cir although the taxpayer claims to have signed the returns without reading them she nevertheless is charged with constructive knowledge of their contents affg tcmemo_1992_228 887_f2d_959 9th cir spouse cannot obtain benefits by simply turning a blind eye to facts fully disclosed on return levin v commissioner tcmemo_1987_67 spouse cannot obtain benefits of innocent spouse protection in deduction case by simply turning a blind eye to--by preferring not to know of- -facts fully disclosed on a return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made relief-seeking taxpayers must also establish inter alia that taking into account all the facts and circumstances it is inequitable to hold the electing taxpayer liable for the deficiency in tax for such taxable_year attributable to such understatement sec_6015 d emphasis added in determining the equities the relevant factors include but are not limited to significant benefits received as a result of the understatements by the spouse claiming relief and any participation in wrongdoing on the part of the ‘innocent’ spouse 53_f3d_523 2d cir affg in part and revg in part on another ground tcmemo_1993_549 see s rept pincite 1971_1_cb_606 whether the failure to report correctly tax_liability results from ‘concealment overreaching or any other wrongdoing’ on the part of the ‘guilty’ spouse is also relevant hayman v commissioner supra pincite see jonson v commissioner supra guidance in determining whether it would be inequitable to hold a requesting spouse liable can also be found in revproc_2000_15 2000_1_cb_447 see sec_1_6015-2 income_tax regs ‘since sec_6015 is similar to former sec_6013 e we may look to cases interpreting former sec_6013 for guidance when analyzing sec_6015 114_tc_276 rowe v commissioner tcmemo_2001_325 one particularly relevant factor is whether the requesting spouse significantly benefited directly or indirectly from the understatement ' sec_1_6015-2 income_tax regs normal support however is not considered a significant benefit see friedman v commissioner supra pincite hayman v commissioner supra pincite 93_tc_355 ‘unusual support or transfers of property to the spouse would however constitute benefit and should be taken into consideration ’ even when the benefit was received ‘several years after the year in which the omitted item should have been included in gross income’ 93_tc_672 quoting s rept supra pincite c b pincite see hayman v commissioner supra pincite we find that petitioner significantly benefited from the unpaid liability or items giving rise to the deficiency see revproc_2000_15 sec_4 c 2000_1_cb_447 the doyles received significant tax refunds as a result of the tax 2the original predecessor of sec_6015 explicitly required the consideration of whether or not the other spouse significantly benefitted directly or indirectly from the items omitted from gross_income see act of date publaw_91_679 84_stat_2063 although such consideration is no longer an explicit requirement of the statute nonetheless it is still a factor of significance see 93_tc_672 86_tc_228 affd 826_f2d_470 6th cir h rept part pincite -- - shelter deductions ’ petitioner testified that the refund checks were deposited into the family checking account to do the household things we wanted to do additionally the parties’ stipulation that petitioner and her husband enjoyed two vacation trips to europe immediately after this court’s decision that the couple owed significant amounts of federal_income_tax weighs heavily against her in determining the equity of the sought-after relief we also find it significant that petitioner and her husband tried to thwart respondent’s collection activities the record demonstrates that after this court sustained respondent’s deficiency determinations petitioner and her family engaged in a systematic plan to put their assets beyond the reach of respondent’s legitimate collection activities petitioner and her husband encumbered their personal_residence which they had previously owned lien free the proceeds of the mortgage were immediately converted into cash and cash equivalents and spread among petitioner’s children by deposit into freshly opened bank accounts in the children’s names petitioner and her husband liquidated investments and transferred the funds to their children the children used transferred funds to pay their by their very nature the erroneous deductions provided the doyles with more disposable income than they otherwise would have had for example the doyles sheltered approximately percent of their income - parents’ expenses petitioner and her husband took two trips to burope at a cost of approximately dollar_figure petitioner and her husband transferred real_property to their son for dollar_figure considering the above there can be no question that petitioner materially participated in this plan to make herself and her husband collection proof it is elementary of course that one seeking equity must do equity given the facts of this case it is not ineguitable to deny petitioner relief from joint income_tax_liability equitable relief--- sec_6015 e alternatively petitioner asks us to hold that respondent abused his discretion in denying her equitable relief pursuant to sec_6015 see 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 since sec_6015 is similar to sec_6015 d and the equitable factors considered are the same we hold that respondent did not abuse his discretion by denying petitioner’s request for relief under sec_6015 see alt v commissioner t c pincite barranco v commissioner tcmemo_2003_18 conclusion respondent did not err in denying petitioner relief from joint_and_several income_tax_liability under sec_6015 or f we hold that respondent correctly determined that collection by levy should proceed accordingly we shall enter a decision upholding respondent’s proposed collection action to reflect the foregoing decision will be entered for respondent
